

116 HRES 796 IH: Congratulating the North Dakota State University Bison football team for winning the 2019 National Collegiate Athletic Association Division I Football Championship Subdivision title.
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 796IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Mr. Armstrong submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCongratulating the North Dakota State University Bison football team for winning the 2019 National
			 Collegiate Athletic Association Division I Football Championship
			 Subdivision title.
	
 Whereas the North Dakota State University (referred to in this preamble as NDSU) Bison football team won the 2019 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Football Championship Subdivision title game in Frisco, Texas, on January 11, 2020, in a well-fought victory over the James Madison University Dukes by a score of 28 to 20;
 Whereas, including the 2019 NCAA Division I Football Championship Subdivision title, the NDSU Bison football team has won 16 NCAA football championships;
 Whereas the NDSU Bison football team has won 8 of the last 9 NCAA Division I Football Championship Subdivision titles, an achievement that continues to be unmatched in modern collegiate football history;
 Whereas the NDSU Bison football team completed the 2019 NCAA football season with a perfect record of 16 wins and 0 losses, becoming the first collegiate football team in any division to accomplish this feat since the Yale University Bulldogs in 1894;
 Whereas the NDSU Bison football team has recorded consecutive undefeated seasons and extended its winning streak to an NCAA Football Championship Subdivision record of 37 wins in a row, displaying remarkable skill and commitment;
 Whereas head coach Matt Entz and his staff led the NDSU Bison football team to a dominant season and a championship during his first year as head coach at NDSU, instilling leadership and excellence in the members of the NDSU Bison football program;
 Whereas quarterback Trey Lance became the first player in the history of the NDSU Bison football team and the first freshman player in the history of the NCAA to win the Walter Payton Award, which is awarded to the top offensive player in the Division I Football Championship Subdivision;
 Whereas thousands of Bison fans once again attended the championship game, reflecting the tremendous pride and dedication of Bison Nation, which has supported and helped drive the achievement of the NDSU Bison football team; and
 Whereas the 2019 NCAA Division I Football Championship Subdivision title was a victory for both the NDSU Bison football team and the entire State of North Dakota: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the North Dakota State University Bison football team for winning the 2019 National Collegiate Athletic Association Division I Football Championship Subdivision title;
 (2)commends the players, coaches, and staff of the North Dakota State University Bison football team for—
 (A)their tireless work and dedication; and (B)fostering a continued tradition of excellence; and
 (3)recognizes the students, alumni, and loyal fans for supporting the North Dakota State University Bison football team during its successful quest to bring home yet another NCAA Division I Football Championship Subdivision trophy for North Dakota State University.
			